ICJ_050_BarcelonaTraction1962_BEL_ESP_1963-03-16_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED
(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 16 MARS 1963

1963

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 16 MARCH 1963
La présente ordonnance doit être citée comme suit:

« Affaire de la Barcelona Traction, Light and Power Company,
Limited (nouvelle requête : 1962) (Belgique c. Espagne),
Ordonnance du 16 mars 1963: C. I. J. Recueil 1963, p. 9.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (new Application: 1962) (Belgium v. Spain),
Order of 16 March 1963: I.C.]. Reports 1963, p. 9.”

 

Ne de vente : 975
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1063
1963
Le 16 mars
Réle général 16 mars 1963
n° 50

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement

de la Cour;

vu l’ordonnance du 7 août 1962 fixant au 15 mars 1963 le délai

pour le dépôt du contre-mémoire du Gouvernement espagnol ;

Considérant que, dans le délai ainsi fixé, le Gouvernement espa-
gnol a déposé certaines exceptions préliminaires et prié la Cour de
dire et juger qu’elle est incompétente pour connaître ou décider des
demandes formulées par la requête et le mémoire du Gouvernement

belge, et que la requête est irrecevable;

Considérant qu’en conséquence, en vertu des dispositions de
l'article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu’il échet de fixer un délai dans lequel

4
Lo BARCELONA TRACTION (ORDONN. DU 16 III 63)

la Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires;

Après s’étre renseigné auprès des Parties,

Fixe au 15 août 1963 la date d’expiration du délai dans lequel
le Gouvernement belge pourra présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions soulevées par le
Gouvernement espagnol.

Fait en français et en anglais, le texte francais faisant foi, au
Palais de la Paix, 4 La Haye, le seize mars mil neuf cent soixante-
trois, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gou-
vernement belge et au Gouvernement espagnol.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
